Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos.333-135055, 333-157507, 333-161243, 333-163743) and Form S-8 (Nos.333-62799, 333-62871, 333-62873, 333-98379and 333-127018) of Berry Petroleum Company of our report datedFebruary 25, 2010 relating to the financial statements andthe effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/PricewaterhouseCoopers LLP Denver, Colorado
